

115 HR 417 IH: To amend the Safe Drinking Water Act to require the improvement of consumer confidence reports, and for other purposes.
U.S. House of Representatives
2017-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 417IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2017Mrs. Lawrence introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require the improvement of consumer confidence reports, and
			 for other purposes.
	
 1.Improved consumer confidence reportsSection 1414(c)(4) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)(4)) is amended by adding at the end the following new subparagraph:
			
 (F)RevisionsNot later than 24 months after the date of enactment of this subparagraph, the Administrator, in consultation with the groups identified in subparagraph (A), shall promulgate revisions to the regulations issued pursuant to subparagraph (A) to increase the effectiveness and understandability of consumer confidence reports..
		